DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. 
Applicant has amended Claim 14 to add the structural limitations “…by a control unit…” that determines an assignment according to sequentially forming a plurality of subtrees comprising nodes that groups are assigned to and that selective consolidating of sequential layers of a build material are formed by the irradiation “….with an irradiation device….”. Additionally, “…by the control unit…” an assigning of respective ones of the plurality of subtrees to respective ones of the plurality of energy beams occurs. With the addition of the structural limitations of a control unit and an irradiation device, the Examiner considers that the rejection under 35 U.S.C. § 101 whereby the claimed invention is directed to an abstract idea, without significantly more, is withdrawn. However, the rejections under 35 U.S.C. § 103 are maintained.
Applicant’s arguments appear to be on the following grounds:
The primary reference, Farrar (US 2016/01144312) fails to disclose the Applicant’s method as claimed including the use of sub-trees, nor the sorting of parts into a plurality of sub-trees wherein the number of sub-trees equals the number of available and/or suitable energy beams. In contrast, as claimed, respective ones of the plurality of sub-trees includes a plurality of nodes such that this sequential grouping of parts and/or nodes may result in a more equal writing time thereby avoiding the solution in Farrar of introducing additional sectioning. 
The Office cites to Kim (US 2014/0344511) for the disclosure of sub-trees comprising nodes and alleges that the modification with Kim of Farrar would be obvious to one of ordinary skill in the art. Applicant respectfully disagrees with this conclusion because Kim merely teaches the use of Huffman coding for data compression. Given Farrar’s solution using additional sectioning as described above, 
These arguments are not persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the Office is merely stating that Farrar could use data compression , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrar (US 2016/0114432) in view of Kim (US 2014/0344511).
Regarding Claim 15, Ferrar discloses a method of additively manufacturing three-dimensional objects (abstract, see also claim 44), the method comprising: determining, by a control unit (Fig.-3 paragraph [0039] laser modules – 1, 2, 3 and 4 each generate a laser beam for melting the powder – 104…as required by corresponding optical modules – 106a to 106d under the control of a computer – 130) for respective ones of a plurality of layers of one or more objects to be additively manufactured (Figs. 1-3, paragraphs [0008] [0039] layers of powder – 104 object – 103), an assignment of respective ones of a plurality of layer portions to respective ones of a plurality of energy beams (paragraph [0039 scanning zone see also claim 42); and selectively consolidating sequential layers of a build material to form the respective ones of the plurality of layers of the one or more objects by irradiating, with an irradiating device (Figs. 1, 2, 5b, 6b and 7 and claim 19 – laser solidification apparatus) the plurality of layer portions with the respective ones of the plurality of energy beams according to the determined assignment (Figs. 1-3 paragraph [0039] scanning zone for each laser beam overlaps scanning zones for other laser beams see also claim 36 scanning zones overlap or are coterminous); wherein determining the assignment of respective ones of the plurality of layer portions to respective ones of the plurality of energy beams comprises: sequentially forming a plurality of layers and by means of a computer (Fig. 1-3 paragraph [0039] computer – 130) such that each laser beam is directed by a respective optical module (Figs. 1-3 paragraph [0039] laser modules – 1, 2, 3, 4 optical modules – 106a – 106d) and the laser beam 
However, while Ferrar utilizes a computer processing unit to assign the laser beams, it does not teach sequentially forming a plurality of subtrees comprising nodes whereby layer portions that are ungrouped are assigned according a lowest determined writing time (scanning or irradiation time) and then, in sequence, forming a node that groups a next ungrouped plurality of layer portion having a next lowest determined writing time, and thereby, sequentially forming a plurality of subtrees corresponding to the plurality of energy beams with the plurality of subtrees being assigned respectively to respective ones of the plurality of energy beams. 
In an analogous art, Kim teaches a data storage method whereby a CPU (Central Processing Unit) collects source data converted in order to generate a data row compared to a RTC (Real Time Clock) value and which stores the raw data and RTC value in a common RAM (Random Access Memory) and is converted into a data column compression (Fig. 3 paragraphs [0040] – [0042]) such that subtrees comprising a node groups (i) an ungrouped respective one of the plurality source data (plurality of layers)  having a lowest determined writing time (compared to RTC values)  and (ii) either (a) a next ungrouped respective one of plurality source data (plurality of layers)  having a next lowest determined writing time (compared to RTC values), or (b) a previously formed node that groups (iii) a then-ungrouped respective one of plurality source data (plurality of layers)  having a then-lowest determined writing time (compared to RTC values)  and (iv) a then-next ungrouped respective one of the  plurality source data (plurality of layers) having a then-next lowest determined writing time (compared to RTC values), the sequentially forming the plurality of subtrees continuing until the quantity of the plurality of subtrees corresponds to the quantity of the plurality of source data (Fig. 5 paragraphs [0052]- [0054] Huffman tree is generated by repeating process of new nodes) and assigning, by the control unit (CPU), respective ones of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ferrar to incorporate the analogous teaching of Kim whereby a method additively manufacturing three-dimensional objected comprising using a computer to assign a plurality of layers of build material to a plurality of energy (laser) beams such that sequential layers of the material are selectively consolidated by irradiation of these energy beams according the determined assignments, as disclosed by Ferrar, and to further define the original data, as taught by Kim, to be the irradiation time of the energy beam of the respective portions of the respective layers, which is compressed through the sequential formation of a plurality of subtrees comprising nodes of ungrouped data (plurality of irradiation times corresponding to plurality of layers) that is sequentially grouped until the quantity of the plurality of the subtrees corresponds to the quantity of the original data (considered by the person with ordinary skill in the art to be the plurality of energy beams). One with ordinary skill in the art would be motivated to use this data storage method as the basis for assigning the plurality of energy beams to the plurality of layers because this would enable the storage of a large capacity of data rows in a limited memory by compressing and storing the data rows in the memory when a data log module stores an individual data row in the memory (paragraphs [0009] [0051] described as Huffman coding technique).
Regarding Claim 16, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Kim further discloses assigning respective ones of the plurality of subtrees to respective ones of the plurality of energy beams (Kim Fig. 3 paragraph [0041] data log module – 220 generates data rows)  such that it comprises: assigning a first one of the plurality of subtrees to a first one of the plurality of energy beams; and assigning a second one of the plurality of subtrees to a second one of the plurality of energy beams (Fig. 5 paragraphs [0052] [0053] first and second steps).
Regarding Claim 17,  the combination of Ferrar and Kim disclose all the limitations of Claim 16 and Ferrar further discloses the method of Claim 16 wherein the irradiating of the plurality of layer portions with the respective ones of the plurality of energy beams according to the determined assignment comprises: irradiating the first plurality of layer portions grouped in the first one of the plurality 
Regarding Claim 18, the combination of Ferrar and Kim disclose all the limitations of Claim 17 and Ferrar further discloses the method of Claim 17 comprising: irradiating the first plurality of layer portions solely with the first one of the plurality of energy beams; and/or irradiating the second plurality of layer portions solely with the first one of the plurality of energy beams (Fig. 4 paragraph [0057] processing unit selects which one of the plurality of lasers to use).
Regarding Claim 19, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the sequentially forming of the plurality of subtrees comprises: determining a writing time for respective one of the plurality of layer portions; and sorting the respective one of the plurality of layer portions based on the determined writing time (paragraph [0015] processing time may be arranged to determine a length of time each laser beam scans).
Regarding Claim 21, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein selectively consolidating sequential layers of the build material to form the respective ones of the plurality of layers of the object comprise: irradiating a first one plurality of layer portions with the respective ones of the plurality of energy beams according to the determined assignment (Fig. 7 paragraph [0060] each laser beam directed into a respective scanning zone – 301a – 301e).
Regarding Claim 22, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the one or more objects comprise a first object and at least a second object, and wherein the method comprises: irradiating a first plurality of layer portions corresponding to the first object solely with a first one of the plurality of energy beams; and irradiating a second plurality of layer portions corresponding to the at least a second object solely with at least a second one or more of the plurality of energy beams (paragraph [0015] see also claim 32).
Regarding Claim 23, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the one or more objects comprises a plurality 
Regarding Claim 24, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the assignment of respective ones of the plurality of layer portions to respective ones of the plurality of energy beams minimizes the writing time with respect to at least some of the plurality of layers (paragraph [0009] laser beam may be selected to reduce or eliminate any difference in the total length of time each laser beam is used for solidifying areas in the powder layer).
Regarding Claim 25, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the assignment of respective ones of the plurality of layer portions to respective ones of the plurality of energy beams minimizes the writing time of the one or more objects (paragraph [0052]).
Regarding Claim 26, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the assignment of respective ones of the plurality of layer portions to respective ones of the plurality of energy beams minimizes total manufacturing time of the one or more objects (paragraphs [0052] [0053] minimizes build time).
Regarding Claim 27, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 determining the assignment of respective ones of the plurality of layer portions to respective ones of the plurality of energy beams is performed using a local search algorithm (Fig. 4 paragraph [0043] processor unit – 131 identifies areas of the powder bed to be solidified and the laser beams to use – 1, 2, 3, 4).
Regarding Claim 28, the combination of Ferrar and Kim disclose all the limitations of Claim 27 and Ferrar further discloses the method of Claim 27 comprising: reassigning at least some of the plurality of layer portions to respective ones of the plurality of energy beams, wherein the reassigning reduces the total writing time for at least some of the plurality of layers (paragraphs [0015] [0024] selecting the laser beam to use, crossing the laser beams).
Regarding Claim 29, the combination of Ferrar and Kim disclose all the limitations of Claim 27 and Ferrar and Kim further disclose the method of Claim 27 comprising: moving at least some of the subtrees to a different location, wherein moving at least some of the subtrees reduces the total writing time for at least some of the plurality of layers (Kim, paragraph [0019] repeating the processes of generating a new node by comparing a probability value of the newly generated node with probability values of samples in remaining data rows and adding the two smallest probability values in size as a result of the comparison corresponding to irradiation times of the laser beams of Ferrar) (Ferrar, paragraph [0009] laser beam selected to reduce or eliminate non-utilization)
Regarding Claim 30 , the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Kim further discloses the method of Claim 15 wherein the plurality of subtrees are analogous to a Huffman tree (Fig. 5 paragraph [0051]).
Regarding Claim 31, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Kim further discloses the method of Claim 15 wherein sequentially forming a plurality of subtrees is performed using an algorithm analogous to Huffman coding (Figs. 4,5 paragraphs [0046] [0051] ladder program (S400) XG5000 program).
Regarding Claim 32, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein respective ones of the plurality of energy beams differ from one another in respect of at least one beam property, the at least one beam property comprising: energy, wavelength, spot size, and/or beam source (paragraphs [0046] [0055] spot size and beam source).
Regarding Claim 33, the combination of Ferrar and Kim disclose all the limitations of Claim 15 and Ferrar further discloses the method of Claim 15 wherein the one or more objects comprises a plurality of objects, and wherein at least a portion of respective ones of the plurality of objects are irradiated in part by a first one of the plurality of energy beams and in part by at least a second one of the plurality of energy beams (paragraph [0020]).
Regarding Claim 34, the combination of Ferrar and Kim disclose all the limitations of Claim 31 and Ferrar further discloses the method of Claim 31 wherein assigning a first one of the plurality of objects to a first energy beam and a second one of the plurality of objects to a second energy beam .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferrar (US 2016/0114432) and Kim (US 2014/0344511) as applied to Claim 15 above, and further in view of Dettloff (US 2002/0084940).
Regarding Claim 20, the combination of Ferrar and Kim disclose all the limitations of Claim 15, and while Kim teaches that the assignment of the plurality of layer portions to respective ones of the plurality of energy beams comprises a plurality of subtrees comprising nodes with the assigning of the plurality of subtrees to the respective ones of the plurality of energy beams, it is silent as to any one of the plurality of layer portions defining a leaf connected to a root of any one of the plurality of subtrees.
In an analogous art, Dettloff teaches a method and system of wireless powered communication devices that are used for radio frequency identification (RFID) tags (paragraph [0003]). As a component of some embodiments of this system, an exemplary RFID tag with 10 bits can be represented and converted into a binary tree representation whereby a leaf is connected to a root (top of the subtree) of one of the plurality of subtrees by at least one node (Fig. 46 paragraph [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferrar and Kim to incorporate the teaching of Dettloff whereby a plurality of layer portions assigned to a plurality of energy beams, as disclosed by Ferrar, and whereby a plurality of subtrees is assigned to the plurality of energy beams, as taught by Kim, would also consider that this plurality of layers would define the plurality of subtrees associated with it, as a leaf connected to a root of one of the plurality of subtrees by at least one node. One with ordinary skill in the art would be motivated to do so because there generally is only one path from the root to each of the leaf nodes, that is uniquely determined by the values of the bits defined and thus inherently provides a unique identification for one of the plurality of layers (paragraph [0175]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742